         Case 1:18-cv-00126-RA-KHP Document 192 Filed 07/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                       USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
 99 WALL DEVELOPMENT INC.,                                          DOC#:
                                                                    DATE FILED: 7/1/2020
                              Plaintiff,

                        v.                                               18-CV-126 (RA)

 ALLIED WORLD SPECIALTY                                                     ORDER
 INSURANCE COMPANY AND T.G.
 NICKEL & ASSOCIATES LLC,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of the COVID-19 crisis, the Court will not hold the upcoming conference in this

case in person. Counsel should still submit their joint letter by July 3, 2020, as directed in the

Court’s April 29, 2020 Order. See Dkt. 186. In their joint letter, the parties should also indicate

whether they can do without a conference altogether. If not, the Court will hold the post-discovery

conference by telephone. In any event, counsel should review and comply with the Court’s

Emergency      Individual    Rules   and   Practices   in   Light   of    COVID-19,   available   at

https://nysd.uscourts.gov/hon-ronnie-abrams.

SO ORDERED.

Dated:      July 1, 2020
            New York, New York


                                                  RONNIE ABRAMS
                                                  United States District Judge
